SANBORN, Circuit Judge
(dissenting). I am unable to concur in the opinion and conclusion of the majority of the court in this case on the following grounds:
1. In my opinion, the power vested in, and the duty imposed upon, the county commissioners of a county in Colorado by section 8 of the act of March 24, 1877 (Laws Colo. 1877, pp. 218, 219), which reads: “When a judgment shall be rendered against the board of county commissioners of any county, or against any county officer, in an action proseen led by or against him in his name of office, when the same shall be paid by the county, uo execution shall issue upon said judgment, hut the same shall he levied and paid by the tax, as other county charges, and when so collected shall be paid by the county treasurer to the person to whom the same shall be adjudged, upon the delivery of a proper voucher therefor: provided, that nothing in this section shall prohibit the county commissioners from paying such judgment by a warrant upon the county treasurer,” — is not limited by section (5 of the act of March 20, 1877 (Laws Colo. 1877, pp. 741, 742). which provides that “there shall he levied and assessed upon taxable, real and personal property within this state in each year t lie following taxes: For interest and payments on county bonds, such rate as may he necessary to pay said interest and payments; lor ordinary county revenue, including the support of the poor, not more than ten mills on the dollar; for the support of schools, not less than two. nor more than five mills on the dollar; *582for road purposes, not more than five mills on the dollar, and a poll tax not to exceed one dollar for such purposes, as shall be determined by the county commissioners of each county,” or by any of the other provisions of the Colorado statutes. It will be noticed that the act which contains section 6 was enacted four days before that which (contains section 8. If the former had been enacted subsequent to the passage of the latter, there seems to me to be nothing in it which would necessarily repeal or modify the general grant of power made by section 8. The limitation of the levy of taxes for ordinary county purposes may well refer to the current running expenses of the county, and need not be extended to a restriction upon any other express grant of power made before or subsequent to its passage. Where the sections of earlier and later acts can, by any reasonable construction, stand together, they must so stand. Gowen v. Harley, 12 U. S. App. 574, 584, 6 C. C. A. 190, 196, and 56 Fed. 973, 979; The Distilled Spirits, 11 Wall. 356, 365; Henderson's Tobacco, 11 Wall. 652, 658; Daviess v. Fairbairn, 3 How. 636, 644; U. S. v. Walker, 22 How. 299, 311; McCool v. Smith, 1 Black, 459, 470; State v. Stoll, 17 Wall. 425, 436. ■ But the grant of the power to levy the tax to pay the judgments against a county in section 8 was subsequent to the supposed restriction in section 6, and stands as an additional and unlimited grant. By its terms the authority given by it is general, and applies to every judgment against the board of county commissioners of a county. When the legislature enacted this section, it had the power to refuse to grant this authority to levy a tax to pay any judgment;, it had the power to except from the grant' the power to levy taxes to pay judgments for ordinary county expenses, or for the support of the schools, or for road purposes, or for any other purpose; and it had the power to grant the authority to levy the tax to pay every judgment of every kind. The legislature chose the latter alternative. They excepted no judgments from the grant of this power by the terms of the section, but expressly extended it to every judgment there specified, and to my mind that fact is conclusive evidence that no judgment ought to be excepted. “Where the legislature makes a plain provision, without making any exception, the courts can make none.” French v. Spencer, 21 How. 228, 238; McIver v. Ragan, 2 Wheat. 25, 29; Bank v. Dalton, 9 How. 522, 528; Vance v. Vance, 108 U. S. 514, 521, 2 Sup. Ct. 854; Madden v. County of Lancaster, 27 U. S. App. 528, 539, 12 C. C. A. 566, 572, 573, and 65 Fed. 188, 195. Since, in my opinion, the power to levy taxes to pay judgments upon the warrants now in question was vested in the county commissioners when these warrants were issued, no subsequent repeal of that legislation or destruction of that power can deprive the holders of the warrants of ■the right to its exercise without impairing the obligations of their contracts. I think the power still exists, and that for this reason the demurrer to the answer should be sustained.
2. In People v. Board of Com’rs of Rio Grande Co., 42 Pac. 1032, the court of appeals of Colorado decided that section 1 of the act of April 28, 1887 (Laws Colo. 1887, pp. 240, 241), imposes upon the board of 'county commissioners of a county the absolute duty to levy *583;i tax of per centum on the dollar of assessed property in the county in each year for the payment of any judgment, to the payment of which there is no money in the county treasury applicable. Whatever my opinion might be of the true construction of this sect ion, in (lie absence of an interpretation of it by a judicial tribunal of the state by which it was enacted, that interpretation ought, in my opinion, to govern this court in the construction and application of this statute now, and upon that ground the demurrer should be sustained. This is a statute defining the powers and duties of officers oí a quasi municipal corporation of a state. Its construction by the highest judicial tribunal of the state which enacted it becomes a part of the law of that state, and is entitled to the same consideration and effect as if that construction had been written into the statute by the act of the legislature itself. Bergman v. Bly, 27 U. S. App. 650, 655, 13 C. C. A. 319, 322, and 66 Fed. 40, 43; Claiborne Co. v. Brooks, 111 U. S. 400, 410, 4 Sup. Ct. 489; Bolles v. Brimfield, 120 U. S. 759, 763, 7 Sup. Ct. 736; Detroit v. Osborne, 135 U. S. 492, 499. 10 Sup. Ct. 1012; Dempsey v. Township of Oswego, 4 U. S. App. 416, 2 C. C. A. 110, and 51 Fed. 97; Rugan v. Sabin, 10 U. S. App. 519, 3 C. C. A. 578, and 53 Fed. 415; Travelers’ Ins. Co. v. Township of Oswego, 19 U. S. App. 321, 330, 7 C. C. A. 669, 674, and 59 Fed. 58, 63; Madden v. County of Lancaster, 27 U. S. App. 528, 536, 12 C. C. A. 566, 570, and 65'Fed. 188, 192. The fact that this court in another case took a different view of the meaning of this statute, and the fact that when the court below decided this case the opinion of the court of appeals of Colorado in People v. Board of Oom’rs of Bio Grande Co., supra, had not been announced, ought not, in my opinion, to stand in the way of the uniform administration of justice under these statutes in the state and federal courts in Colorado, according to the interpretation given them by a high judicial tribunal of that state.
3. By the nrovisions of Laws’Colo. 3891, pp. 111, 112, it was made the duty of the hoard of county commissioners to levy a tax of three mills on the dollar each year “for the purpose of paying outstanding warrants and other floating indebtedness.” This tax has not been levied, and I am of the opinion that under this statute the plaintiff in error is entitled to a writ of mandamus to comoel the levy of such a tax to create a fund to he arrolied to the payment of such warrants in the order prescribed Try the statutes, and on that ground the demurrer should he sustained.